Banke, Judge.
The defendant was convicted of theft by receiving stolen property solely upon evidence which showed his arrest while driving an automobile recently stolen from a used car lot. The state’s theory of prosecution relied upon defendant’s "recent possession” of the stolen property, and the trial court charged that such evidence "would be a circumstance along with other evidence in the case from which the jury may infer guilt.” Held:
"Proof of recent possession alone, while sufficient to authorize an inference of guilt as to the principal thief, is not without proof of circumstances from which scienter may be established, sufficient to support a conviction for possession of property knowing it to have been stolen. [Cits.]” Reidling v. State, 127 Ga. App. 93 (192 SE2d 531) (1972). Also see Williamson v. State, 134 Ga. App. 329 (214 SE2d 415) (1975).

Judgment reversed.


McMurray, P. J., and Smith, J., concur.

Victor Hawk, for appellant.
Richard E. Allen, District Attorney, William H. Lumpkin, Assistant District Attorney, for appellee.